DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Arguments/Remarks (9/16/2021) amended claim 10. 
Amended claim 10 addresses 35 USC 112 antecedent basis issues (the data).  Prior rejection is hereby withdrawn.  
Claims 10-15, 17 and 18 are currently pending in this final office action. 

Response to Arguments
Applicant’s arguments (9/16/2021) with respect to rejection of claims 10-15, 17 and 18 under 35 USC 103 have been fully considered, but are not found persuasive (Also see rejection under 35 USC 112).     
Re rejection of claims under 35 USC 101, Applicant asserts (pgs 5- 6):…the claimed invention includes something more than the recited abstract idea…directed to method for providing licensing options for field device data and a method for securely  delivering the data to the customer… Applicant has amended the claims to include transferring field device data to the customer, wherein the field device data includes evaluating the data exclusively on the customer domain.
Response:  Examiner respectfully disagrees.  Per arguments presented below, the claims recite providing data to a user for evaluation based on guidelines of an 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-15, 17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

A review of the specification fails to find any reference to binary data or definition thereof or of “evaluating…simultaneous with other evaluations.”  Regarding the referenced page of the specification, as applicant presents examples of data – weather, water level, etc., Examiner interprets binary data as being of two types (sets) of data and the simultaneous evaluation being evaluation of two or more sets of data.       
  Dependent claims 11-15, 17 and 18 are similarly rejected because they do not cure the deficiencies of claim 10.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-15, 17 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception to patentability (i.e., abstract idea) without significantly more.  
Claim 10 is directed to a process, which is a statutory category of invention (Step 1: yes).

Step 2A Prong 1
   Claim 10 recites a method for determining or monitoring an automation technology process variable…wherein the method includes the following method steps carried out electronically:
field device; the number of times the data of the field device is accessed; or a request for data of the field device;
B)   wherein the data includes a binary data and a processed data uniquely associated with the field device; 
C)  wherein the data is fully evaluated prior to reaching a customer domain and the binary data is transmitted to the client as the binary data and is converted into an evaluated data in the customer domain;
D)    storing the data of the field device in an encoded manner in a first service platform that is connected to a second service platform, wherein the first service platform and the second service platform include hardware and software to host an application or services; 
E)   receiving a request for the data from a customer at the second service platform, wherein the second service platform accesses the guidelines, wherein the data is transmitted from the field device to the customer exclusively through the second service platform;   
F)   providing the data to the customer according to the guidelines via a first transaction in predetermined cycles or all at once; 
G)  evaluating the binary data, simultaneously with other evaluations, in the customer domain; 
H) generating a request for payment for the data made available according to the guidelines; and 
I) transferring the data from the field device to the customer, wherein the transferring includes evaluating the data exclusively on the customer domain.
   Under a broadest reasonable interpretation the claim limitations – A-C, E-H, not including the italicized language - recite an abstract idea of providing data for evaluation to a user based on guidelines of an agreement and requesting payment therefor.   This abstract idea can be grouped under certain methods of organizing human activity as this is a commercial interaction. Recitation of computer elements does not restrict the claim from reciting an abstract idea. (Step 2A Prong 1: yes)   

Step 2A Prong 2
In addition to reciting an abstract idea, the additional elements recite generic computer components – first and second service platform and a field device that gathers data – recited at a high level of generality (see specification, pg. 2, lines 30-33, pg. 3, lines 15-24, pg. 1, lines 7-22).   These additional elements are merely used as tools to perform the abstract idea. (MPEP 2106.05(f)) Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. (Step 2A: Prong 2: No) 
Claim 10 also includes additional limitations D which is a data storing step and I, which is a transmitting step, both forms of insignificant extra-solution activity, (See MPEP 2106.05(g)), which is further not indicative of integration of an abstract idea into a practical application because the limitations do not impose any meaningful limits on practicing the abstract idea.  
In sum, these additional elements, when considered both individually and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore claim 10 is directed to an abstract idea. (Step 2A Prong 2: No)

Step 2B
Under step 2B, claim 10 does not include additional elements that amount to significantly more than the judicial exception. For the same reasons as described above, with respect to integration of the abstract idea into a practical application, claim 10 does not amount to significantly more than the judicial exception. Regarding the computer related components, they amount to no more than mere instructions to apply the abstract idea using generic computer components, and do not provide an inventive concept. 
   Limitations D and I – storing and transmitting data- described above as insignificant extra-solution activity are reevaluated in step 2B, and determined to be well-understood, routine, conventional activity in the field.  (because the courts have found the concepts of data storage and transmission to be well-understood, routine, conventional activity in the field as evidenced in court decisions (MPEP 2106.05(d)(II)): Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118; OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. (Step 2B: No)
Therefore, claim 10 is not patent eligible under 35 USC 101.


Dependent claims 11-15, 17 and 18 are also rejected under 35 USC 101.
    Dependent claims 17 (describing conclusion of license agreement and/or payment for the data) and 18 (describing the payment) further define the abstract idea present in independent claim 10, providing data for evaluation to a user based on guidelines of an agreement and requesting payment therefor.   Claim 17 recites an additional element also present in claim 10 – a second service platform – used to perform the abstract idea.  Arguments from claim 10 as regards the additional element -  the service platform -  are also applicable here.  In sum, when considered both individually and as an ordered combination, claims 17 and 18 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the abstract idea when considered both individually and as an ordered combination.  
    Dependent claims 11-15 recite additional elements that further describe the additional elements of independent claim 10 – i.e., the service platforms (includes database, use of blockchain (distributed ledger), field devices – for which arguments from claim 10 are further applicable. Also recited are nodes and computing units (devices), which are recited at a high level of generality (e.g., see specification, pg. 3, lines 1-9).   These additional elements are merely used as tools to perform the abstract idea. (MPEP 2106.05(f)) Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
  For the same reasons as described above, with respect to integration of the abstract idea into a practical application, the limitations of claims 11-15 do not amount to significantly more than the judicial exception. 
   In sum, these dependent claims 11-15, 17 and 18 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the abstract idea judicial exception when considered both individually and as an ordered combination.  
   Thus, the claims 10-15, 17 and 18 are not patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lawson et al. (U.S. 2013/0211546) in view of Lee Neitzel et al. (GB2479037).
    Lawson shows a method for determining or monitoring an automation technology process variable with at least one field device, wherein the field device has a sensor and/or an actuator and an electronic unit, wherein the field device generates data at a predetermined rate, wherein the data include a measurement data, a control data, a diagnostic data and/or a status data, wherein the field device has a communication interface connectable to the Internet 
(paras 34, 35, 38-39 (near real time or daily  data gathering), 45, showing devices (e.g., sensor…) generating data), wherein the method includes the following method steps carried out electronically:

   receiving guidelines of a license agreement relating to: access to the data of the field device; the number of times the data of the field device is accessed; or a request for data of the field device
(paras 37, 73,  75, showing user accessing data based on subscription service); 

    wherein the data includes a binary data and a processed data uniquely associated with the field device 
(para 67, line 26-29, that begins “In this exemplary embodiment…can receive industrial data…from devices (Examiner interprets binary data as data from two devices representing binary data, where other devices are also recited as providing data); para 67, lines 30-33  that begins “Firewall box can optionally include a transformation component…applies suitable transformation to gathered data prior to pushing data to the cloud platform… (Examiner interprets as processed data);   
      wherein the data is fully evaluated prior to reaching a customer domain [and the binary data is transmitted to the client as the binary data and is converted into an evaluated data in the customer domain]…
(para 67, lines 30-33  that begins “Firewall box can optionally include a transformation component…applies suitable transformation to gathered data prior to pushing data to the cloud platform… (Examiner interprets as evaluated data));   
   NOTE:  the italicized language is addressed below by Lawson.

   receiving a request for the data from customer at the second service platform, wherein the second service platform accesses the guidelines, wherein the data is transmitted from the field device to the customer exclusively through the second service platform
(para 37, 75, fig 1, showing cloud platform at which user requests access to data that has been gathered by field devices as a subscription service (agreement, contract) and para 67, beginning at line 26,  showing intermediate device to which data from monitoring device is sent before sending to second computer(cloud platform), where this functionality can be embodied on any suitable type of device e.g. a standalone computer, etc.);
    providing the data to the customer according to the guidelines via a first transaction in predetermined cycles or all at once (paras 37, 75);
    generating a request for payment for the data made available according to the guidelines
(paragraphs 67 and 73 recite that data is provided based on subscription service, inherent to which is the payment for such services).  

     Lawson further shows  
   the binary data is transmitted to the client as the binary data and is converted into an evaluated data in the customer domain; and evaluating the binary data, simultaneously with other evaluations, in the customer domain
(para 67, line 26-29, that begins “In this exemplary embodiment…can receive industrial data…from devices (Examiner interprets binary data as data from two devices representing binary data, where other devices are also recited as providing data) in conjunction with paras 93-95, fig 11 (1102, 1104, 1112), showing data interface that customer accesses (Examiner interprets as customer domain) where data is provided and analyzed therein).   
 
   Regarding the 4th limitation,     
   storing the data of the field device in an encoded manner in a first service platform that is connected to a second service platform, wherein the first service platform and the second service platform include hardware and software to host an application or services:
Lawson shows an intermediate device to which data from monitoring device is sent before sending to second computer(cloud platform) and also that the first computer device encrypts the data (para 67, beginning at line 26, that begins “In this exemplary embodiment…can receive industrial data…from devices and continuing to end of paragraph).  
   However, Lawson does not expressly show storing of the data. 
   Lee Neitzel shows process data stored on a first server (paras 2-4, 63-64, 67-69 (type of process information received/stored from field devices), showing storing data on a first server (OPC) from which data is not directly accessed by users).     
   Lawson and Lee Neitzel show providing of data from process devices to a user.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated into the data provisioning of Lawson, the manner of storage of the data as shown in Lee Neitzel in order to provide access to the data in a manner based on a user of the system (Lee Neitzel para 67,68, showing storing of data in order to provide access by various system users).       
      Re claim 11:  Lee Neitzel further shows wherein the first service platform includes at least one database in which the data of the field device are centrally stored via a server-client architecture (paras 2-4, 63-64, 67 (type of process information received/stored from field devices)).
    It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated into the data provisioning of Lawson, the central storage of the data as shown in Lee Neitzel in order to have a single location from which multiple users can access the data.            
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lawson in view of Lee Neitzel and further in view of Ford (U.S. 9,967,334).
   Re claim 12:  Lawson in view of Lee Neitzel shows the method of claim 10.   
   Lawson and Lee Neitzel do not expressly show but Ford shows wherein the first service platform is operated in a decentralized manner using a distributed ledger or blockchain technology and is made up of a plurality of subscriber nodes, wherein at least one database is integrated in each subscriber node, and wherein the data of the field device or of the field devices are at least partially stored in the databases
(col 6, lines 49-61, c7:13-17, 36-43, fig 1,2, showing operation of a distributed ledger of data from a device, where data is stored at different nodes). 
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the data provisioning of Lawson and the storage of the data of Lee Neitzel, by the decentralized network for managing provided data in order to better verify gathered data (c5:25-35 where decentralized network can manage a large number of computing devices without central control, leverage data storage, validate authenticity of the data).       
   Re claim 13:  Lawson in view of Lee Neitzel and further in view of Ford shows the method of claim 12.  
   Regarding the limitation, wherein the second service platform is operated in a decentralized manner using a distributed ledger or blockchain technology and is made up of a plurality of subscriber nodes, this mirrors the description in Ford regarding the data that is gathered being managed in a distributed manner, but is related to the data being accessed by a user (c6:12-26).  
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the data provisioning of Lawson and the data storage of Lee Neitzel, by Ford that shows decentralized network for managing provided data in order to better verify gathered data (c5:25-35 where decentralized network can manage a large number of computing devices without central control, leverage data storage, validate authenticity of the data).       
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lawson in view of Lee Neitzel and further in view of Ford and further in view of Booz et al. (U.S. 2017/0279774).
   Re claim 14:   Lawson in view of Lee Neitzel and further in view of Ford shows the method of claim 12.  
   Lawson, Lee Neitzel and Ford do not expressly show but  Booz shows wherein computing units corresponding to a customer and/or electronic units of field devices are realized as subscriber nodes (para 25, showing computing units corresponding to customers as nodes).
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the data provisioning of Lawson, the data storage of Lee Neitzel, and the decentralized network for managing provided data of Ford, by the identification of customers as nodes on a computer network in Booz, in order to identify customers to enable communicate (provide data) over a computer network (Booz, para 25).    
   Re claim 15:  Lawson in view of Lee Neitzel and further in view of Ford and further in view of Booz shows the method of claim 12.  Booz further shows wherein a subscriber node is configured either as a full node version or as a light node version (para 25 each node stores at least some data records, which encompasses partial data (light node) and all data (full node)). 
       It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the data provisioning of Lawson, the data storage of Lee Neitzel, and the decentralized network for managing provided data of Ford, by the identification of functionality of computer nodes regarding data storage capability in Booz, in order to enable communicating (providing data) over a computer network (Booz, para 25).     
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lawson in view of Lee Neitzel and further in view of Booz.
   Re claim 17: Lawson in view of Lee Neitzel shows the method of claim 10.  
   Lawson and Lee Neitzel do not show but Booz shows wherein conclusion of the license agreement and/or payment for the data made available according to the guidelines is made via the second service platform 
(paras 53-58, showing from entity device, if data is received per contract terms, payment is made per terms set up in contract through a token bank account established on entity device side).
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated into Lawson and Lee Neitzel, that show data gathered and provided to and from computing devices, Booz, that provides more detail of the process of providing the data according to terms that are met by involved parties.       
   Re claim 18:  Lawson in view of Lee Neitzel and further in view of Booz shows the method of claim 17.  Booz further shows wherein payment is facilitated using cryptocurrency (para 62, bitcoin). 
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated into Lawson and Lee Neitzel, that show data gathered and provided to and from computing devices, Booz, that provides more detail of the process of providing the data according to terms that are met by involved parties.        

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
    Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL A SEE whose telephone number is (571)272-9742.  The examiner can normally be reached on M-Th 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAROL A SEE/Examiner, Art Unit 3696                                                                                                                                                      /RAJESH KHATTAR/Primary Examiner, Art Unit 3693